975 So.2d 583 (2008)
Arthur SALM, Appellant,
v.
Carla-Rae SALM, Appellee.
No. 4D06-3691.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
Rehearing Denied March 25, 2008.
Neil B. Jagolinzer of Christiansen & Jacknin, West Palm Beach, for appellant.
Amy D. Shield, P.A., Boca Raton, for appellee.
MAY, J.
The former husband appeals an Amended Final Judgment entered in the dissolution of his marriage; the former wife cross-appeals. Each former spouse raises multiple issues concerning the trial court's distribution of assets, classification of income, assessment of expenses for the maintenance of the marital home pending its sale, and attorney's fees. We have reviewed each issue and find no error in the trial court's order with the exception of two areas in need of correction or clarification on which both parties agree. We therefore affirm the final judgment, but remand the case for the trial court to address the following two issues.
First, the former wife argues the trial court included an equitable distribution chart in the Amended Final Judgment that transposed postpetition activity. The former husband agrees and advises that this error is the subject of his pending motion to correct errors. For that reason, we remand the case to the trial court to address the former husband's motion.
Second, the former spouses agree that a handwritten clause in the Amended Final Judgment concerning responsibility for repairs to the marital home creates an ambiguity or inconsistency. Specifically, the trial court ordered the husband pay the expenses on the marital home that he occupies until the home is sold, and the handwritten clause directs the parties to split litigation expenses/repairs. We find no error in the trial court's decision to order the former husband to bear the household expenses and repairs, but remand the case to the trial court to clarify the identified sentence.
Affirmed but remanded for correction and clarification.
SHAHOOD, C.J., and POLEN, J., concur.